Citation Nr: 1539664	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-08 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for residuals of a bilateral foot injury, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a service connection claim for hypertension, and if so, whether service connection is warranted.

3.  Entitlement to service connection for a bilateral hip disability, to include hip replacement.

4.  Entitlement to service connection for bilateral calluses of the fifth toes.

5.  Entitlement to service connection for congestive heart failure.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from April 1974 to April 1977.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In March 2011 the RO denied service connection for hypertension and residuals of bilateral foot injuries, finding that new and material evidence had not been received to reopen the claim.  The RO also denied service connection for a bilateral hip disability and bilateral calluses of the fifth toes in the March 2011 rating decision.  In November 2012, the RO, inter alia, denied service connection for congestive heart failure and entitlement to a TDIU. 

The Veteran has been scheduled for several Board Central Office hearings.  Two hearings that were scheduled for August 2014 were postponed.  The Veteran did not appear for a third hearing that was scheduled in January 2015.  There is no record of any good cause shown for not showing up for the January 2015 hearing, or any request to reschedule.  Therefore, the Veteran's hearing request is considered withdrawn.  

The issues of entitlement to service connection for bilateral foot disabilities including calluses on the fifth toes, hypertension, bilateral hip disabilities, and congestive heart failure, as well as a claim for entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service connection claim for hypertension and residuals of bilateral foot injury was previously denied in a May 2009 rating decision.  The Veteran did not appeal this rating to the Board; nor has he asserted clear and unmistakable error in this decision. 

2.  The evidence received since the May 2009 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2009 rating decision denying service connection for residuals of bilateral foot injury and hypertension is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  Since the May 2009 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for residuals of bilateral foot injury and hypertension; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

The Board reopens the service connection claim for residuals of bilateral foot injury and hypertension based on the receipt of new and material evidence, which, other than the matters addressed in the remand section below, represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

II.  New and Material Evidence for Residuals of Bilateral Foot Injury and Hypertension

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2014).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510   (1992).  

The Veteran's service connection claim for residuals of bilateral foot injury and hypertension was originally denied in a May 2009 rating decision on the basis that there was no evidence that any hypertension or foot injury was incurred in or was caused by service.  The Veteran did not appeal this decision.  Therefore, this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).

In August 2010 the Veteran submitted a petition to reopen the claim for service connection for residuals of foot injuries and hypertension.  His sister submitted a statement in May 2011 that she recalled her brother having foot problems throughout his military service in the U.S. Army and that he had a surgery to remove bones from both of his fifth toes in 1977 at discharge from service.  The Veteran also submitted a statement in May 2011 that his boots that were issued in the military caused calluses and that he had to have surgery on his fifth toes to remove bones in 1989.  In addition the Veteran indicated that his hypertension was a result of the kinds of food that were cooked in the military, which were mostly fatty foods. 

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence suggests a relationship between the Veteran's residuals of foot injury and hypertension and his military service, and includes a new theory of entitlement to service connection for hypertension.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2014).  Accordingly, the Veteran's claim is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).






							(Continued on the next page)

ORDER

New and material evidence has been received to reopen the service connection claim for residuals of bilateral foot injury, and to this extent only, the claim is granted.

New and material evidence has been received to reopen the service connection claim for hypertension, and to this extent only, the claim is granted.


REMAND

Examinations are warranted to resolve the service connection claim for hypertension, residuals of bilateral foot injury, bilateral hip disability, and bilateral calluses on the fifth toes.  In addition, as the Veteran has indicated having surgery on his toes in 1989, these records should be obtained.  The Veteran noted on his original service connection claim for bilateral foot injury and hypertension in 2008 that he wanted VA to request his medical records from the VAMC in Hampton from 1983 to 1989 and McGuire (Richmond) VAMC from 2008 to present.  The Hampton VAMC records are not in the file and efforts should be made to obtain them as they are constructively in VA's possession.

With respect to the service connection claim for congestive heart failure and a claim for a TDIU, after the RO denied these claims in a November 2012 rating decision (with notice in January 2013), the Veteran submitted a notice of disagreement with this decision in February 2013.  A statement of the case should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain treatment records from the VAMC in Durham, dated from August 2011 to present; the VAMC in Richmond, dated from November 2011 to present; and the VAMC in Hampton, dated from 1983 to 1989 and from October 2011 to present pertaining to the Veteran's bilateral feet, hip, and hypertension disabilities.  If efforts to obtain any records are unsuccessful notify the Veteran and indicate what further steps VA will make concerning his claim.

2.  Ask the Veteran to identify any additional private medical care providers that have treated him for his feet, hips, and hypertension including his reported surgery to remove bones in his fifth toes in 1989.  Make arrangements to obtain all records that he adequately identifies.  If efforts to obtain any records are unsuccessful notify the Veteran and indicate what further steps VA will make concerning his claim. 

3.  Thereafter, schedule the Veteran for a VA examination by a podiatrist, if possible.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted on the feet to assess what present disabilities are shown, i.e., pes cavus, residuals of callosities on the fifth toes, arthritis, etc.

The examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any present foot disability, including residuals of callosities on the fifth toes, had its clinical onset during active service or is related to any in-service disease, event, or injury, including from wearing ill-fitting boots in service.  In providing this opinion, the examiner should acknowledge the Veteran's and his sister's statements asserting symptoms in service and since his discharge from service of foot pain, and any post-service surgeries on the feet.

(b)  If the Veteran is presently shown to have pes cavus, as noted on the service treatment records, please state whether it was subject to any superimposed disease or injury during active service, including from ill-fitting boots.

In providing these opinions, the examiner should acknowledge the following:

(a)  The service treatment records showing slight pes cavus deformity at separation from service in March 1977 and treatment for painful calluses on the bilateral fifth toes in in May 1974 and March 1977.

(b)  A May 2011 statement from the Veteran's sister that he had foot problems throughout his military service, which continued after his discharge at which time he had surgery to remove bones from both of his fifth toes.

(c)  The Veteran's statements that he was issued boots that were too large for marching, running, and exercising, which caused calluses and in 1989 had surgery to remove bones from his fifth toes. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4.  Schedule the Veteran for a VA examination by an orthopedist, if possible.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted on the hips to assess what present disabilities are shown, i.e., arthritis, residuals of bilateral hip replacement.

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any present bilateral hip disability had its clinical onset during active service or is related to any in-service disease, event, or injury, including from wearing ill-fitting boots in service.  In providing this opinion, the examiner should acknowledge the Veteran's statements asserting symptoms in service and since his discharge from service of hip pain.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

5.  Make arrangements to obtain an opinion from a physician with the appropriate background regarding the likelihood that the Veteran's hypertension first manifested during service.  The claims file must be made available to, and reviewed by, the examiner.  

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service, manifested within one year of active duty, or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the Veteran's statements asserting that his diet of fatty food in service lead to his onset of hypertension in service, in addition to all other relevant evidence of record.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

6.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

7.  Issue a statement of the case to the Veteran and his representative addressing its denial of service connection for congestive heart failure and a TDIU.  The statement of the case should include all relevant law and regulations pertaining to the claims.  The Veteran must be advised of the time limit in which he may file a substantive appeal. See 38 C.F.R. § 20.302(b).  Thereafter, if an appeal has been perfected, these issues should be returned to the Board.

8.  Finally, readjudicate the claims on appeal based on all relevant evidence submitted since the April 2014 supplemental statement of the case.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


